Citation Nr: 1401729	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI).

2. Entitlement to service connection for tinnitus to include as secondary to TBI.

3. Entitlement to service connection for headaches with light sensitivity to include as secondary to TBI.

4. Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1984.

This matter comes before the Board from a March 2010 rating decision which in part denied these claims.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in January 2012. A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for residuals of TBI, entitlement to service connection for tinnitus to include as secondary to TBI, and entitlement to service connection for headaches with light sensitivity to include as secondary to TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Clinical medical evidence of record fails to show that the Veteran has a current diagnosis of sinusitis. 


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, while the Veterans Law Judge did not explicitly explain the elements necessary to establish the claim for service connection, it was evident from the questions posed by the Veterans Law Judge and his representative, and the Veteran's testimony, that he was aware of what was needed.  In addition, the Veterans Law Judge inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in April 2013 in order to obtain the Veteran's Social Security Administration (SSA) records and to provide him with a VA examination to determine whether he had sinusitis that was related to service.  The Veteran's SSA records have been associated with the record of evidence, and he was provided with a VA examination in July 2013.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection - laws and regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran contends that he has sinusitis that began during active duty.

Service treatment records reflect that the Veteran was treated for a cold in February 1982, and an upper respiratory infection, in January 1983.  The examiner noted the possibility of sinusitis.  X-rays were taken in that same month, to rule out sinusitis.  No significant abnormality was noted.  In October 1983 and April 1984, the Veteran was diagnosed with viral syndrome.   His separation Report of Medical Examination reflected normal sinuses, and on his separation Report of Medical History, the Veteran denied sinusitis, hay fever, asthma, shortness of breath and a chronic cough.

VA medical records shows that, in February 2009, the Veteran denied significant congestion.  Ongoing VA medical records do not reflect any reports of or treatment for sinusitis. 

The Veteran was provided with a VA examination in August 2013.  The examiner noted that the Veteran said that he was treated for "acute sinusitis" while on active duty in 1982, and that he was on no nasal or sinus medications at the time of the examination.  In addition, the examiner noted that the Veteran failed to provide a history  of recurrent or chronic sinusitis.  Examination was essentially unremarkable. There was an incidental finding of deviation of the nasal septum to the right side (non-traumatic) but no history of a nasal fracture. There was no mucosal edema or evidence of significant nasal obstruction present on either side, and no pus, rhinorrhea, or polyps.  An August 2013 computed tomography (CT) scan was unremarkable, except for mild mucosal thickening of the right maxillary sinus. Ostiomeatal units were patent.  The examiner reviewed the claims file and noted that there was no evidence of significant chronic sinus disease on examination or CT scan.  He concluded that the standard of chronic sinusitis was simply not met in this particular instance.  Hence, a medical opinion regarding sinusitis should not be required since the condition appears not to be present.

The Board finds that, while there appeared to be a diagnosis of sinusitis in service, service connection cannot be granted as the evidence does not reflect a current diagnosis of sinusitis.  VA medical records do not reflect any treatment for or reports of sinusitis.  The Veteran has acknowledged that he utilizes over the counter medication for his condition, and does not seek treatment for it.  Upon examination, no sinusitis was found.  The Veteran is competent to report his symptoms of sinusitis.  Layno.  However, the record does not reflect that he has the requisite medical expertise to make a diagnosis of sinusitis or to opine on causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The clinical medical evidence of record, including a CT scan, fails to show that the Veteran has chronic sinusitis, or any other chronic nasal or respiratory disorder.   Without a current disability, there is no basis upon which to grant service connection.  As such, the Veteran's claim is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for sinusitis.  As such, that doctrine is not applicable in the current appeal.  38 U.S.C.A. § 5107.

ORDER

Service connection for chronic sinusitis is denied.


REMAND

The Board remanded the issues of entitlement to service connection for residuals of TBI, and for tinnitus and headaches with light sensitivity, both to include as secondary to TBI, in order to provide him with a VA examination, to determine whether the Veteran has residuals of a TBI.  The Veteran was provided with this examination in July 2013.  The examiner opined that the Veteran had a TBI as a result of service; however, she found that the Veteran did not have any residuals.  She noted that the Veteran did not report headaches or tinnitus at his examination.  

When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this case, the Veteran has provided written statements and testimony asserting that he has had headaches and tinnitus since service.  Whether or not the Veteran reported these at the time of his examination, the Board finds that, in order to consider the examination report to be competent medical evidence, the examiner must address the Veteran's contentions in the record regarding these claims.

As such, the claims folder should be returned to the VA examiner, in order for her to provide an opinion as to whether the Veteran has headaches with light sensitivity and tinnitus, as residuals of his TBI, taking into consideration the Veteran's statements concerning ongoing headaches and tinnitus since service. 

Accordingly, the case is REMANDED for the following action:

1. The VA examiner who provided the July 2013 TBI examination should be asked to provide an addendum opinion as to whether the Veteran has headaches with light sensitivity or tinnitus secondary to TBI. The
Veteran's claims file and a copy of this remand must be
provided to the examiner for review.  

The examiner should opine as to:
 
(a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches with light sensitivity or tinnitus was caused (in whole or in part) by his in-service TBI;
   
(b) whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches with light sensitivity or tinnitus was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his in-service TBI.

In providing these opinions, the examiner must address the Veteran's contentions regarding ongoing headaches and tinnitus in the record, including the detailed description of his headaches provided in the Veteran's hearing testimony.

If the Veteran's headaches with light sensitivity or tinnitus was aggravated by his in-service TBI, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for headaches with light sensitivity or tinnitus in the Veteran's treatment records cannot, standing alone, serve as the basis for a negative opinion. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


